DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2021/0075164] in view of Toh et al. [US 2019/0097336].
Regarding claim 1, Chen discloses an electrical connector for mating with a mating connector, comprising: an insulating body (fig. 3; 1); a first terminal group (fig. 5; 3) housed in the insulating body (1) and including a first row of terminals (fig. 5; 32) and a first fixing member (fig. 5; 31 and member fixing 322 of 32) for fixing the first row of terminals (32), the first row of terminals (32) including a signal terminal pair (fig. 7; S1) capable of transmitting differential signals and a ground terminal (fig. 7; G1) arranged on one side of the signal terminal pair (S1), the signal terminal pair (S1) including a pair of signal terminals (S1 pair), each of the signal terminals (S1) including a tail portion (fig. 5; 322), a contact portion (fig. 5; 3211) for mating with the mating connector (fig. 2; mating connector that interfaces with 10), and a body portion (fig. 5; 323) located between the tail portion (322) and the contact portion (3211), the body portion (323) including a covering portion (fig. 16; portion of 31 that completely surrounds S1; see mark-up of figs. 16 and 19 below) provided in the first fixing member (31) and a free portion (figs. 5 and 16; exposed portions of S1) exposed to air, and a second terminal group (fig. 5; 6) housed in the insulating body (1) and including a second row of terminals (fig. 5; 62), the first row of terminals (32) and the second row of terminals (62) forming a first mating port (fig. 19; space between 3211 and 6211).

    PNG
    media_image1.png
    313
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    308
    349
    media_image2.png
    Greyscale

Mark-up of fig. 16			Mark-up of fig. 19
Regarding claims 1, 2, 4, and 8 Chen does not disclose there being a first center distance between the contact portions of the signal terminal pair, there being a second center distance between the free portions of the body portions, there being a third center distance between the covering parts of the body portions; wherein the second center distance is smaller than the first center distance, and the third center distance is greater than the second center distance [claim 1]; wherein the third center distance is less than the first center distance [claim 2]; wherein a width of the free portion of the signal terminal is greater than a width of the covering portion [claim 4]; wherein a center distance between the pair of signal terminals is not greater than a center distance between the ground terminal and an adjacent signal terminal at corresponding positions [claim 8].
Regarding claims 1, 2, 4 and 8, Toh teaches a first center distance (see mark-up #3 below from fig. 26; A) between the contact portions (fig. 18a; 70a) of the signal terminal pair (fig. 26; S), there being a second center distance (mark-up #3; B) between the free portions (fig. 18a; 74a portions outside of 140a) of the body portions (74a), there being a third center distance (mark-up #3; C) between the covering parts (fig. 18a; portions of 74a that is inside of 140a) of the body portions (74a); wherein the second center distance (B) is smaller than the first center distance (A), and the third center distance (C) is greater than the second center distance (B); the third center distance (C) is less than the first center distance (A); a width of the free portion (width of 74a portion adjacent to B outside of 140a, see mark-up #3 and figs. 18a, 26) of the signal terminal (S) is greater than a width of the covering portion (width of 74a portions adjacent to C inside of 140a, see mark-up #3 and figs. 18a, 26); a center distance (mark-up #3; same distance as B) between the pair of signal terminals (S) is not greater than a center distance (mark-up #3; D) between the ground terminal (G) and an adjacent signal terminal (S) at corresponding positions (see mark-up #3 and fig. 26).

    PNG
    media_image3.png
    381
    476
    media_image3.png
    Greyscale
		Mark-up #3
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a first center distance between the contact portions of the signal terminal pair, there being a second center distance between the free portions of the body portions, there being a third center distance between the covering parts of the body portions; wherein the second center distance is smaller than the first center distance, and the third center distance is greater than the second center distance; the third center distance is less than the first center distance; a width of the free portion of the signal terminal is greater than a width of the covering portion; and a center distance between the pair of signal terminals is not greater than a center distance between the ground terminal and an adjacent signal terminal at corresponding positions as suggested by Toh for the benefit of improving crosstalk suppression in order to produce a signal with optimum quality.

Regarding claim 3, Chen modified by Toh has been discussed above. Chen discloses wherein a length of the free portion (fig. 16; length of exposed portions of 32) accounts for at least 70% of a length of the body portion (323, see figs. 5, 16, 17).

Regarding claim 5, Chen discloses wherein the covering portion (portion of 31 that completely surrounds S1; see mark-up of figs. 16 and 19 above) includes a first covering portion (one section of 32 that is completely surrounded by 31), a second covering portion (the other section of 32 that is completely surrounded by 31), and a third partially covering portion (fig. 5; 322 section of S1 that is partially covered by the fixing portion) arranged at intervals along a length direction of the terminal (length of S1 of 32).
Regarding claim 6, Chen discloses wherein the body portion (323) includes a horizontal portion (fig. 5; horizontal section of 323) extending horizontally rearward from the contact portion (3211) and a connecting portion (fig. 5; portion of 32 between horizontal section and 322) connecting the horizontal portion (horizontal section of 323) and the tail portion (322), the first covering portion (one section of 32 that is completely surrounded by 31) and the second covering portion (the other section of 32 that is completely surrounded by 31) are disposed on the horizontal portion (horizontal section of 323), and the third partially covering portion (322 section of S1 that is partially covered by the fixing portion) is arranged on the connecting portion (portion of 32 between horizontal section and 322).
Regarding claim 7, Chen discloses wherein the first fixing member (31 and member fixing 322 of 32)  includes a first fixing part (part of 31 that completely covers 32 see mark-up above from fig. 16) arranged on the first covering portion (one section of 32 that is completely surrounded by 31), a second fixing part (another part of 31 that completely covers 32 see mark-up above from fig. 16) arranged on the second covering portion (the other section of 32 that is completely surrounded by 31), and a third fixing part (member fixing 322 of 32) arranged on the third partially covering portion (322 section of S1 that is partially covered by the fixing portion), the first fixing part (part of 31 that completely covers 32 see mark-up above from fig. 16) is integrally formed on the first covering portion (one section of 32 that is completely surrounded by 31), the second fixing part (another part of 31 that completely covers 32 see mark-up above from fig. 16) is integrally formed on the second covering portion (the other section of 32 that is completely surrounded by 31).
Regarding claims 5-7, Chen does not disclose a third covering section [claims 5-7]; the third fixing part is thermally riveted to the third covering portion [claim 7].
Regarding claims 5-7, Toh teaches a third covering section (fig. 15; 143d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a third covering section as suggested by Toh for the benefit of having improved stability of contacts once loaded into a housing.
Regarding claim 7, Chen modified by Toh still does not disclose the third fixing part is thermally riveted to the third covering portion [claim 7].
Regarding claim 7, it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention because it would have been an obvious matter of design choice to construct the third fixing part being thermally riveted to the third covering portion since applicant did not disclose the criticality of this limitation and it would appear that the invention would work if the third fixing part was attached the third covering portion using other well known methods of attaching insulating material to signal terminals i.e. press-fitting or molding; please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e first, second and third fixing members, does not depend on its method of production, i.e. thermal riveting, and therefore, this limitation has not been given significant patentable weight, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). It also would have been further obvious for the benefit of having improved stability of contacts once loaded into a housing and stronger retention strength of connector parts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2021/0075164] and Toh et al. [US 2019/0097336] as applied to claim 8 above, and further in view of Yu et al. [US 2016/0126677].
Chen and Toh disclose (Chen) wherein the ground terminal (fig. 7; G1) includes a tail portion (fig. 5; 322), a contacting portion (fig. 5; 3211) for mating with the mating connector (mating connector that interfaces with 10), and a body portion (fig. 5; 32) located between the contacting portion (3211) and the tail portion (322).
Chen and Toh do not disclose a width of the ground terminal body portion in the entire length direction is constant.
However Yu teaches a width (fig. 5; width of 23) of the ground terminal (23) body portion (fig. 5; 205) in the entire length direction is constant (see fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a width of the ground terminal body portion in the entire length direction is constant as suggested by Yu for the benefit of having improved connector miniaturization while still maintaining optimum electrical performance.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2021/0075164] in view of Tsai et al. [US 2015/0140866].
Regarding claim 11, Chen discloses an electrical connector for mating with a mating connector, comprising: an insulating body (fig. 3; 1); a first terminal group (fig. 5; 3) housed in the insulating body (1) and including a first row of terminals (fig. 5; 32) and a first fixing member (fig. 5; 31 and member fixing 322 of 32) for fixing the first row of terminals (32), the first row of terminals (32) including a signal terminal pair (fig. 7; S1) capable of transmitting differential signals and a ground terminal (fig. 7; G1) arranged on one side of the signal terminal pair (S1), the signal terminal pair (S1) including a pair of signal terminals (S1 pair), each of the signal terminals (S1) including a tail portion (fig. 5; 322), a contact portion (fig. 5; 3211) for mating with the mating connector (fig. 2; mating connector that interfaces with 10), and a body portion (fig. 5; 323) located between the tail portion (322) and the contact portion (3211), the body portion (323) including a covering portion (fig. 16; portion of 31 that completely surrounds S1; see mark-up of figs. 16 and 19 below) provided in the first fixing member (31) and a free portion (figs. 5 and 16; exposed portions of S1) exposed to air, the ground terminal (fig. 7; G1) includes a tail portion (fig. 5; 322), a contacting portion (fig. 5; 3211) for mating with the mating connector (mating connector that interfaces with 10), and a body portion (fig. 5; 32) located between the contacting portion (3211) and the tail portion (322); and a second terminal group (fig. 5; 6) housed in the insulating body (1) and including a second row of terminals (fig. 5; 62), the first row of terminals (32) and the second row of terminals (62) forming a first mating port (fig. 19; space between 3211 and 6211).

    PNG
    media_image1.png
    313
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    308
    349
    media_image2.png
    Greyscale

Mark-up of fig. 16			Mark-up of fig. 19
Chen does not disclose a width dimension of the free portion of the signal terminal body portion is at least twice a width dimension of the ground terminal body portion.
However Tsai teaches a width dimension (fig. 10; width of 226) of the free portion (226) of the signal terminal body portion (fig. 10; 224, 226) is at least twice a width dimension (fig. 10; width of 223) of the ground terminal body portion (body portion of 23 corresponds ground terminal 223).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a width dimension of the free portion of the signal terminal body portion is at least twice a width dimension of the ground terminal body portion as suggested by Tsai for the benefit improving electrical performance at high frequencies in order to produce optimum signals.

Regarding claim 12, Chen modified by Tsai has been discussed above. Chen discloses a third terminal group (fig. 5; 4) and a fourth terminal group (fig. 5; 5), the third terminal group (4) and the fourth terminal group (5) forming a second mating port (fig. 19; space between 4211 and 5211).

Regarding claim 13, Chen modified by Tsai has been discussed above. Chen discloses wherein the first mating port (space between 3211 and 6211) and the second mating port (space between 4211 and 5211) are arranged in the front-to-rear direction (fig. 19; horizontal direction), and are adapted for mating to same mating connector (mating connector that interfaces with 10).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. [US 2019/0097336] in view of Little et al. [US 2018/011519].
Regarding claim 14, Toh discloses an electrical connector for mating with a mating connector, comprising: an insulating body (fig. 1; 1) including a body portion (fig. 1; 2) and an upper cover (fig. 1; 2) matched with the body portion (2), the body portion (2) including a front side (fig. 1; same side as 100) facing the mating connector (fig. 1; 4) at the front and a rear side (fig. 1; same side as 10b) opposite to the front side (same side as 100); a first terminal group (fig. 21a; 14d) housed in the insulating body (1), a second terminal group (fig. 18a; 14a) housed in the insulating body (a), the first terminal group (14d) and the second terminal group (14a) forming a first mating port (fig. 23; space between 14d and 14a); a third terminal group (fig. 20a; 14c) housed in the insulating body (1); and a forth terminal group (fig. 19a; 14b) housed in the insulating body (1), the third terminal group (14c) and the fourth terminal group (14b) forming a second mating port (fig. 23; space between 14c and 14b); the first mating port (space between 14d and 14a) and the second mating port (space between 14c and 14b) being arranged in a front-to-rear direction (fig. 1; 10a to 10b direction) for mating to the mating connector (4), the size of the first terminal group (14d) along a lengthwise direction (10a to 10b direction) is larger than the size of either one of the second terminal group (14a), the third terminal group (14c), and the fourth terminal group (14b). 
Toh does not disclose wherein the first terminal group and the upper cover are first assembled together and then installed forwardly in the body portion from the rear side.
However Little teaches the first terminal group (fig. 12; 31) and the upper cover (fig. 12; 32) are first assembled together and then installed forwardly (fig. 6; 32 has to be installed in a forward direction) in the body portion (fig. 6; body of 20) from the rear side (fig. 7; side of 27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first terminal group and the upper cover are first assembled together and then installed forwardly in the body portion from the rear side as suggested by Little for the benefit of improving the assembly process for a compact high frequency connector in order to better protect terminals.

Regarding claim 15, Toh modified by Little has been discussed above. Toh discloses wherein the first terminal group (14d) includes a first row of terminals (fig. 21a; 70d) and a first fixing member (fig. 21a; 145d) for fixing the first row of terminals (70d).

Regarding claim 16, Toh modified by Little has been discussed above. Toh discloses wherein the first fixing member (145d) is provided with a plurality of positioning posts (fig. 21a; 148d), and the upper cover (3) is provided with a plurality of positioning holes (fig. 1; 33) matched with the positioning posts (148d).

Regarding claim 17, Toh discloses wherein the first fixing member (145d) includes a horizontal first fixing part (see mark-up #4 below from fig. 21a; A1) and a horizontal second fixing part (mark-up #4; A2), and the positioning posts (148d) are arranged on the first fixing part (A1) and the second fixing part (A2).

    PNG
    media_image4.png
    355
    444
    media_image4.png
    Greyscale
	Mark-up #4
Regarding claims 17 and 18, Toh does not disclose vertical third fixing part [claim 17]; wherein the first terminal group, the second terminal group, the third terminal group, and the fourth terminal group are all mounted forwardly on the body portion from the rear side [claim 18].
Regarding claims 17 and 18, Little teaches vertical third fixing part (fig. 8; 33), the first terminal group (fig. 12; 31), the second terminal group (fig. 12; 61), the third terminal group (fig. 12; 41), and the fourth terminal group (fig. 12; 51) are all mounted forwardly on the body portion (body of 20) from the rear side (side of 27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate vertical third fixing part and the first terminal group, the second terminal group, the third terminal group, and the fourth terminal group are all mounted forwardly on the body portion from the rear side as suggested by Little for the benefit improving the assembly process for a compact high frequency connector in order to better protect terminals.

Regarding claim 19, Toh modified by Little has been discussed above. Toh discloses wherein the first terminal group (14d) includes a first tail (fig. 17; 76d), the second terminal group (14a) includes a second tail (fig. 17; 76a), the third terminal group (14c) includes a third tail (fig. 17; 76c), the fourth terminal group (14b) includes a fourth tail (fig. 17; 76b), and the second tail (76a), the fourth tail (76b), the third tail (76c), and the first tail (76d) are arranged in sequence from front to back (see fig. 17).

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831